 138DECISIONSOF NATIONALLABOR RELATIONS BOARDBekinsMoving&Storage Co. of Florida, Inc.andFreightDrivers,Warehousemen andHelpers,Local Union No. 390,an affiliate of internationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Petitioner.Case 12-RC-4352June 7, 1974DECISION AND DIRECTION OFELECTIONUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer Anthony J.DiSalvo of the National Labor Relations Board.Subsequently, the record was reopened and a furtherhearingwas held before Hearing Officer DavidKayton of the National Labor Relations Board.Following the close of the further hearing, theRegional Director for Region 12 transferred this caseto the Board for decision. Thereafter, the Employerand the Petitioner filed briefs.The Board has reviewed the Hearing Officers'rulings made at the hearings and finds that they arefreefrom prejudicial error. They are hereby af-firmed.'Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposesof the Actto assertjurisdiction herein. Theparties stipulated that the Employer is a Floridacorporation having its principal place of business inMiami, Florida,where it is engaged in the business ofmoving and storing household goods and officeequipment.The parties also stipulated that theEmployer received annual gross revenues in excess of$50,000 from the transportation of goods across theborders of the State of Florida. While the Employerrefused to stipulate that it was engaged in interstatecommerce, it is clear from the record that the Board'sjurisdictional requirements have been satisfied.2.The labor organization involved claims torepresent certain employeesof the Employer. Whilethe Employer questioned the Petitioner's status as alabor organizationand its ability to adequatelyrepresentthe employees in the unit sought, therecord discloses that the Petitioner admits employeesto membership and represents employees concerningIThis includes the ruling granting the Petitioner'smotion to quash theEmployer'ssubpoena duces tecumwhich,for the reasons discussedInfra,weaffirm.s SeeCarter ManufacturingCompany,59 NLRB 804;American MailingCorporation,197 NLRB 246;Washington Sheraton Corporation,199 NLRB728;N.L.R.B. v.Mansion HouseCenterManagementCorp.,473 F.2d 471(C.A. 8, 1973).3 "No person shall ... be deprived of life, liberty,or property,withoutwages, hours, and working conditions. Accordingly,it is clear that the Petitioner is a labor organizationwithin the meaning of Section 2(5) of the Act.The Employer also argued that the Petitioner wasdisqualified from seeking an election under Section9(c) of the Act on the grounds that it engaged ininvidious discrimination on the basis of sex and alsoagainstSpanish-speakingand Spanish-surnamedindividuals? The Employer placed such disqualifica-tion in issue by means of a motion to dismiss and arequest fora subpoena duces tecum,made at thehearing, and its posthearing brief and motion toreopen the record to receive further evidence withregard to said purported discrimination.The issue of disqualification of a labor organiza-tion on such groundsgoesto the very heart of theBoard's interpretation and application of the Act.We are charged with administering the NationalLabor Relations Act and, in doing so, we strive toexpedite the holding of elections so that the wishes ofemployees may be determined without undue delay.However, the Employer argues that, as an agency ofthe Federal Government, we are subject to constitu-tional limitations on our administration of the Act,notably the restraints on the exercise of our authorityimposed by the due process clause of the fifthamendment .3 It also maintains that this Agency has aduty to carry out our administration of this statutewith due regard to other aspects of Federal laborpolicy as expressed in other statutory enactmentssuch as Title VII of the Civil Rights Act of 1964, asamended in 1972. Thus, the issue presented, in lightof the foregoing comments, is whether the Boardmay or should issue a certification to a labororganization without considering an objection thatchallenges the labor organization's capacity to fairlyrepresent unit employees. The Board will considerthe merits of such an objection prior to issuance of aBoard certification, but only after the election hasbeen held and then only if the labor organizationinvolved has won the election.The due processclauseof the fifth amendment is alimitation upon the actions of the Federal Govern-ment; it does not apply to private persons.4 It forbidsthe participation in, and the actual practice of,invidiousdiscrimination by the Federal Govern-ment.5Were we, as an arm of the Federal Govern-ment, to confer the benefits of a certification upon alabor organization which is shown to be engaging indue process of law ...."4PublicUtilitiesCommissionof the District of Columbia v. Pollak,343U.S. 451, 461-462 (1952).5Boilingv. Sharpe,347 U.S. 497,499-500 (1954);Steelev. Louisville &NashvilleRailroadCo.,323U.S.192 (1944);WallaceCorporation v.N.L.RB.,323U.S.248(1944);Tunstallv.Brotherhood of LocomotiveFireme ,323 U.S. 210 (1944);Brotherhoodof RailroadTrainmenv.Howar4343 U.S. 768(1952).211NLRB No. 7 BEKINS MOVING& STORAGE CO.139a pattern and practice of invidious discrimination,the power of the Federal Government would surelyappear to be sanctioning, and indeed furthering, thecontinued practice of such discrimination, therebyrunning afoulof the due process clause of the fifthamendment.6Moreover, such action on our partwould clearly be anomalous in view of the FederalGovernment's expresspolicyagainstsuch discrimi-nationandthemany laws which prohibit it.7'Accordingly, a precertification inquiry as to a labororganization'swillingnessand capacity to representemployees on a fair and equal basisseemsto us to beboth appropriate and constitutionally required ifsuch issuesare raised by a timely motion.Our colleagues argue that the Board lacks thepower to withhold a certificate from a union whichhas won anelection. They base this argument on themandatory terminology contained in the Act. Thedifficultywith the argument is that the SupremeCourt has held repeatedly that neither the Federalnor the state governments may take any action infurtherance or support of, orassistanceto, any formsor practices of discrimination.Bolling v. Sharpe,347U.S. 497;Shelley v.Kraemer,334 U.S. 1. TheSupreme Court has also held repeatedly that aFederalstatuteauthorizing the grant to a labororganizationof the right to bargain exclusively foremployees would run afoul of the Constitution unlessconstrued to impose upon such organization the dutyto representand bargain equally and fairly for allemployees, and that Federal statutes conferring thisauthoritymust,whatever their language purports torequire,be construed to impose on the union thisobligation of equal representation.Steele,Tunstall,Wallace,andHoward, supra.Thus, the "mandatory"language oftheAct on which our colleagues relymustalso, we believe, be construed in harmony withthese same constitutional requirements.We do notbelieve it is in harmony with those requirements forthis Board to take any action which would have theclearly foreseeable effect of supporting or assisting aunion which can be shown to have engaged ininvidious discrimination.8 To construe the mandato-ry language of the statute without reference to theseconstitutionalissueswould cause the statute itself tofall afoul of the constitutional limitations set out inSteeleand other cases cited above.Thus what the Board lacks is not the statutory6GautreauxvRomney,448 F 2d 731, 737-738 (C A 7, 1971),Green vConnally,330 F Supp 1150, 1164-65,1169 (D C D C, 1971), affd 404 U S.997 (1971),Simkins vMoses H Cone MemorialHospital,323 F 2d 959,969-970 (C.A. 4, 1963),cert denied376 U.S 938(1964).7SeeSouthern SteamshipCo v N L R B,316 U S 31, 47 (1942) Also seeTitleVII of the CivilRights Actof 1964,as amended1972, 42 U.S.C. §2000(e),et seq,CivilRights Act of 1866, 42 U S C § 1981; Equal Pay Actof 1963,29 U S.C. § 206(d),Age Discriminationin Employment Act ofpower to withhold the certificate, but rather theconstitutional power to confer it.We do not disagree substantially with the view thatwe should not undertake the enforcement of statuteswhich Congress has given to other agencies toadminister.While the Board must interpret the Actwith due regard for Federal policy against racial orotherarbitraryor invidious discrimination,weshould not attempt to usurp the functions whichCongress entrusted to the Equal Employment Oppor-tunity Commission and otheragencies.On the otherhand, it seems clear to us that this Board cannotconstitutionally certify a labor organization which isshown, as Member Kennedy posits, to be engaging inpractices such as excluding persons from member-ship on the basis of race,alienage,or national origin,which, if encouraged by a certification, would put usinthe constitutionally indefensible position ofknowingly furthering those practices which areprohibitedby both constitutional and statutoryprovision.Nor can we constitutionally certify a union whichisshown to have a propensity to fail fairly torepresent employees. Our constitutional considera-tions may, in this respect, be somewhat broader thanthose expressed byMember Kennedy. For weunderstand the duty of fair representation to berooted in the Constitution as well as the statute. AstheCourt of Appeals for the Fifth Circuit said inLocal Union No. 12, United Rubber, Cork, Linoleum &PlasticWorkers of America, AFL-CIO v. N.L.R.B.,368 F.2d 12, 17:Indeed, the Supreme Court had indicated thatany statute purporting to bestow upon a unionthe exclusive right to represent all employeeswould be unconstitutional if it failed to imposeupon the union this reciprocal duty of fairrepresentation.Itwill thus be our task, on a case-by-case basis, todetermine whether the nature andquantumof theproof offered sufficiently shows a propensity forunfair representation as to require us, in order thatour own action may conform to our constitutionalduties, to take the drastic step of declining to certifya labor organization which has demonstrated in anelection that it is the choice of the majority ofemployees. It is not our intention to take such a steplightly or incautiously, nor to regard every possible1967, 29 U S C § 623,et seq,ExecutiveOrder 11141, 29 F R 2477 (1964),Executive Order 11246, 30 F R 12319 (1965),as amendedby ExecutiveOrder 11375, 22 F.R. 14303 (1967); Executive Order 11478, 34 F R 12985(1969); § 19(b)(5) of Executive Order 11491, 34 F R 17905 (1969)8We do not atthis time,in this opinion,purport to decide what degreeor form of invidiousdiscriminationwouldbe sufficienttowarrantdisqualification of a union from receiving or retaining certification 140DECISIONSOF NATIONALLABOR RELATIONS BOARDallegedviolationofTitleVII, for example, asgrounds for refusing to issue a certificate. There willdoubtless be cases in which we will conclude thatcorrection of such statutory violations is best left tothe expertise of other agencies or to remedial ordersless draconianthan the total withholding of repre-sentative status. To reconcile these views with a fullawarenessof our own constitutional responsibilitieswill, we recognize,not always be an easy task, but thedifficulties involved do not entitle us to shrug off ouroath to uphold and defend the Constitution of theUnited States.Our colleagues' argument that the discriminatingunion should be given the opportunity to bargainand to show thereby that it has "reformed," or thatits new members in the new unit should be given thechance to "reform" it does not offer sufficientassurance that, in the event of the issuance of acertificate to a union as yet clearly unreformed, sucha union would exercise the powers given to it in amanner consonant with its duty of fair representa-tion.For this reform or demonstration can comeabout only through the union's actions in represent-ing the employees; and in the view of our Act, aFederal instrumentality, conferring exclusive repre-sentation rights upon a union whose history is one ofinvidious discrimination among its membership isitself unlawful. To grant such a union certification asexclusive bargaining representative would grant it anopportunity for further unlawful invidious discrimi-nation. To decline to lend governmental, sponsorshipand approval to it is not to "eliminate the institutionof collective bargaining" or to "throw out the babywith the bath," but is only to recognize ourobligation to construe our statute in light of theConstitution and thus to grant the power of exclusiverepresentation only to a labor organization which hasnot shown open disregard for its duty to represent allemployees without invidious discrimination. Theunionand its members have it within their ownpower to meet this obligation by eliminating thediscrimination, if it has occurred in the past,before-not after-coming to this Agency to seek afederally conferred certificate.In urging a policy of immediate certification, ourcolleagues argue that numerous beneficial effects willresult fromsuch a practice or policy. The simpleanswer to such arguments is one we have alreadymade; namely, that as an agency of the Federal9Supra.10Supra.11The same may be said for the argument that the granting ofcertification would give bargaining unit members rights enforceable underour Act and the Civil Rights Act of 1964. Employees have these rights byvirtue of the legislation creating them, but, of course,employees are notlikely to seek legal redress until such time as they feel that their rights arebeing impinged upon.To provide the opportunity for impingement hardlyGovernment, we are constitutionally prohibited fromusing our power or authority to support, sustain, orassistany person or organization shown to us to haveengaged in invidious discrimination. Thus, we regardas beside the mark any curative effects which mightflow from certification of a discriminatory union.However, to guard against any inference that wetacitlyaccept these arguments, we shall examinethem briefly.Our colleagues state that the granting of acertificationwill impose upon the Petitioner theresponsibility to act in a nondiscriminatory mannertoward the bargaining unit employees. That responsi-bility has, however, already been placed on labororganizations by a long series of court decisionsbeginning withSteele9and by Title VII of the CivilRights Act of 1964.10 Of course, it can be said thatthePetitioner lacks the capacity to discriminateagainst those it does not represent and, in this sense,a certification imposes additional responsibility. Butit seems to us to be somewhat anomalous to providethediscriminatorwith a further opportunity todiscriminate in order that we may better hold himaccountable for his actions, a bit like inviting the foxinto the chicken coop to have a better opportunity towatch him.11 Our colleagues apparently assume thatthe prohibition against discrimination does not reacha union until it is certified.Steeleteaches us to thecontrary, that it is the union's power to bargain forallby virtue of the statute which brings theprohibition into effect, and the duty of fair represent-ation has never been limited to certified unions.Our colleagues also argue that minority groupswithin the bargaining unit would benefit from theissuance of a certification because these minoritieswould be then in a position to act constructivelytowards the elimination of the labor organization'sdiscriminatory policies.But is this not a ratherstrained expectation? If resort to self-help wouldhave been likely to have eliminated discrimination,therewould have been no necessity for the enact-ment of the Civil Rights Act of 1964. Further, thefact that the discriminating union was assisted by aFederal agency to become the representative of theemployees could only deter the employees fromlooking to the Federal Government for aid againstthe discrimination.12Our colleagues also propose a policy of revokingcertificationswhere necessary in preference toqualifies as a beneficialreason forissuing a certification.12Our colleaguesspeculatethatminority employeesmight in somecircumstances vote for representationby a unionwhich discriminates inorder to bein a positionto effectreforms inthe policies of thatorganization.We think itunrealistic to assumethat lifelong victims ofdiscriminationwould value so highly therepresentativeabilities of such anorganizationthat theywould be willingto subjectthemselves,eventemporarily, to furtherdiscrimination. BEKINS MOVING & STORAGE CO.141determiningthat the certification be withheld untilthe question of discriminationis resolved.Againaside fromthe constitutional barriers which appearto us to be insurmountable, we fail to see anypractical advantage in applying a revocation ap-proach to the problem. To us, this merely delays adeterminationof an inevitableissueand so long assuch a cloud remainsover the union's status aslawful bargainingrepresentative, true andmeaning-fulgood-faithbargainingwould be difficult toachieve or expect. It wouldseemto us that it is bothdesirableand necessary that the union's representa-tive statusbe clarified as expeditiously as possible, aresultwhich we believe is achieved through theimplementationof our policy.Accordingly, a precertification inquiry, in ouropinion, need not be made at the original hearing,but may be madeafter an electionhas been held and,at that time,only if the labor organization involvedhas receiveda majority of the valid votes cast and isthus, absentany showing of grounds for disqualifica-tion,prima facieeligible for certification by thisBoard asthe exclusiveagentof all employees in theunit.The Board has limitedresourcesand an ever-increasingcaseload.We attempt to give employeesan opportunityto expresstheir representationalwishesthrougha secretballot election with as littledelayas possible. If we wereto hold that the inquiryconcerning the issueof disqualification was to bemadeat theoriginal hearingbefore an election washeld, we wouldbe allocatingour limited resourcesand time todetermine an issuenot yet ripe forconsideration,13we would significantly delay theholding of elections,14 and we would thus fail toeffectuatethe purposes and policies of the Act.Furthermore,' under Section 9(c)(1) of the Act, wewould be deprived of the often necessary andmeaningfulrecommendations of a Hearing Officer ifthe inquirywere madein the preelection hearing,sincethathearing isonly a factfinding, a nonadver-sary one.15 Unlike the original preelection hearing, apostelection hearingcan, inan appropriate case,culminate in the issuanceof a report and recommen-dations by a Hearing Officer, and affords the partiesan opportunity to file exceptions and briefs. Limitingthe litigation of the disqualification issue to thepostelection hearing would thus give us the benefit ofcredibilityresolutions,where needed, and recom-13We regard the issue ripe for considerationonly if the labororganization involved has won the electionsince only at that time does theissue arise as to whether the Federal Governmentmay or should conferupon the organization the benefits of a certification.14At present,in the majority of cases, an electionisheld withinapproximately 40 days after the petition is filed.1s Secs. 101.20(c)and 101.21(b), Rules and Regulations and StatementsofProcedure,Series8,asamended;MonticelloCharm Tred Mills,Incorporated80 NLRB378, fn. 2.mendations; and, at the same time, the litigants'rights to procedural due process would be fullyprotected.We have considered whether we ought to attemptto define through rulemaking both the proceduraland substantive parameters of our future considera-tion of issues such as those sought to be raised in thisproceeding. After much deliberation, we have con-cluded that we are not yet sufficiently experienced inthis newly developing area of the law to enable us tocodify, at this time, our approach to such issues,either procedurally or substantively.We also believethat the parties are entitled to judicial review of ourdeterminations as to the proper scope of our dutyand authority to conform our own law and proce-dures to the requirements of both the Constitutionand legislation against invidious discrimination inemployment. Courts of appeals have, in recent times,differed with our approach to these matters,16 andthe Supreme Court has, as yet, had little opportunityto clarify what our role in this area can or should be.This decisional route will fully preserve, through thestatutorily prescribed procedures, the rights of theparties to seek judicial review at an appropriate time.As to procedure, while we believe, for the reasonsabove indicated, that the postelection objection routewill safeguard our procedures against undue delayand still provide the parties with a fair opportunity tolitigate suchissues,only some period of experiencewill demonstrate whether the route we have deter-mined to utilize will prove practicable for us andequitable to all concerned, Hence, we have opted forthe decisional route at this time, being of the viewthat it is particularly important in this new area toheed the warning of the Supreme Court that there aretimes where engaging in rulemaking could "make theadministrative process inflexible and incapable ofdealing with many of the specialized problems whicharise. . . ." 17In sum, then, we hold that we will not consider thepresent objections to Petitioner's capacity to fairlyrepresent employees at this time. We will considerthem after the election has been held, and then onlyifthePetitionerwins the election, but beforecertificationissues,ifproperly substantiated objec-tions to the issuance of a certification are filed basedon the grounds we have discussed herein.18 We holdthat the Employer in this case may raise the issue of16N.L.R.B. v. Mansion House Center ManagementCorp.,473 F.2d 471(C.A. 8, 1973);The Emporium and WesternAdditionCommunity Organiza-tion,192 NLRB 173(Member Jenkins dissenting),reversed485 F.2d 917(C.A.D C, 1973). We are currentlyseeking certiorari in theEmporiumcase.17Securities&Exchange Commissionv.Chenery Corporation,332 U.S194.18 It is for this reasonthatwe herebydenythe Employer'smotion todismiss and to reopen the record to receive further evidence. 142DECISIONSOF NATIONALLABOR RELATIONS BOARDsuch disqualification of the Petitioner by an objec-tion to the issuance of the certificate filed with theRegional Director within 5 days of the issuance ofthe tally of ballots for any election which may beconducted herein, which will be considered only ifthe Petitioner ultimately receives a majority of thevalid votes cast. Said objection, if timely filed andproperly served on all parties, shall be processed inthe same manner as -any other objection filed inaccordance with the provisions of Section 102.69 oftheBoard'sRules and Regulations, Series 8, asamended.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The Petitioner seeks to represent a unitconsisting of all drivers, warehousemen, mechanics,and helpers employed at the Employer's Miami,Florida, facility.19 At the Employer's Miami facility,there are approximately 24 drivers, 22 to 26 full-timehelpers,10 to 15 part-time warehousemen andhelpers, 1 storage clerk, and 1 claims clerk.The Employer contends that the unit sought by thePetitioner is inappropriate on several grounds. TheEmployer contends that one of two other units wouldbe appropriate: one unit would be the entireSoutheastern Region of the Employer, which con-tains seven district offices; 20 the other unit would bethat consisting of three district offices:Miami, BocaRaton, and Fort Lauderdale, Florida. The Employerfurthercontends that the unit sought by thePetitioner is inappropriate because all of the driversthe Petitioner would include are supervisors withinthe meaning of Section 2(11) of the Act. Finally, theEmployer contends that the unit sought by thePetitioner is too narrow in scope since it fails toinclude a storage clerk, a claims clerk, and regularpart-time employees employed by the Employer at itsMiami, Florida, facility.With respect to the appropriate unit, the Employergrounds its arguments in support of a unit encom-passing three district offices and an alternate unitencompassing all of the district offices of theSoutheasternRegion on the factors of commonsupervision, contact among employees of the variousoffices, equipment exchanges, a centralized vehiclerepair facility, and common lines of communication.However, the record shows that the district offices19The facility involved houses the Employer's Southeastern Regionheadquarters,itsMiami district office,and one warehouse.20Miami, Boca Raton,Fort Lauderdale, Tampa, Clearwater, andJacksonville, Florida, and Atlanta, Georgia.21Groendyke Transport, Inc.,171NLRB 997;Wayland DistributingCompany, Inc.,204 NLRB No. 72.22The Employer would exclude one regular driver on the grounds thathe is a "driver trainer," i.e.,a driver who trains prospective drivers, ratesare effectively antonomous with regard to schedulingthework of their employees, hiring, firing, andsupervising the daily performance of their employees,and determining layoffs. Moreover, there is virtuallyno temporary interchange between employees fromtheMiami district office and the other district officeswithin the Employer's Southeastern Region. Further-more, the district offices are not geographicallycontiguous. In addition,there isno prior history ofbargaining on a multidistrict office or regional basis.Finally,no labor organizationseeksto representthese employees on any other basis. Under thesecircumstances, we find that the single-district officeunit requested by the Petitioner is appropriate.21With respect to the supervisory status of thedrivers,thePetitionerstatesthat they are notsupervisors, and should be included in the unit. TheEmployer, on the other hand, states that thetruckdrivers are supervisors, and should therefore beexcluded from the unit sought.22 The record showsthat there are approximately 24 truckdrivers. Ofthese 24 truckdrivers, approximately 4 drivers regu-larly serve as "radial drivers," i.e., drivers who travelfurther than 50 miles from the Employer's Miamifacility.With regard to those drivers who functionwithin a 50-mile radius of the Employer's Miamifacility, the record shows that they have no authorityto hire or fire helpers or effectively recommend suchaction; the dispatcher determines the driver's routeand the type of truck the driver will use; the driverhas no power to transfer a helper from one driver toanother, or select a particular helper; each driverpunches the same timeclock as that used by thehelpers, and they both wear the same uniforms; andthe drivers work with the helpers in loading andunloading the Employer's trucks. The record, viewedas a whole, establishes that the work performed bythe regular drivers is routine, and does not involvethe exercise of any supervisory authority. However,the "radial" drivers do exercise certain indicia ofsupervisory authority as set forth in Section 2(11) ofthe Act. The record shows that the "radial" drivers,unlike the regular drivers, have the authority to hiretemporary help at their destination, set rates of payfor such help, and terminate or lay off such help attheir discretion. Accordingly, we find that the regulardrivers are employees who share a community ofinterestwith the remaining employees in the unitsought, and should therefore be included in that unit.their performance as drivers,and effectively determinesif they will serve asdrivers.The Employerstates that this individual also rates its drivers at agiven locationon a quarterlybasis.We find no recordsupport for thecontention that this individual is a supervisor within the meaning of Sec.2(11) of the Act.The witness who servedin this capacityat the Miamifacility crediblystated that he merely showed other drivershow to fill outvarious forms. BEKINS MOVING & STORAGE CO143However, we find that the four "radial" drivers aresupervisorswithin themeaning of the Act andthereforewe shall exclude them from the unit.The Petitioner took no position with regard to thestorage clerk, the claims clerk, or the part-timewarehousemen and helpers. The Employer states thatthe storage clerk should be included in the unitbecause he has frequent contact with the warehouse-men, his office is located next to the warehouse, hehas occasion to move inventoried articles about inthewarehouse, and he is paid hourly as are thewarehousemen. The Employer also states that theclaims clerk, who is in charge of processing customerclaims for damage to goods moved by the Employer,should be included in the unit since this clerk hasfrequent contact with the drivers and warehouseemployees in the course of processing customerclaims. Finally, the Employer states that the regularpart-time employees who work from 10 to approxi-mately 35 hours each week on a regular basis shouldbe included in the unit.The record shows that the storage clerk is situatedin an office adjacent to the warehouse, maintainsrecords as to the nature and location of items storedin the warehouse, has frequent contact with thewarehousemen, and occasionally moves items situat-ed in the warehouse. The record also shows that theclaims clerk spends the bulk of her time in processingcustomer claims for damages to goods and maintain-ing an inventory of customer overages, and that shehas infrequent contact with the warehousemen. Inview of the foregoing facts, we find that the storageclerk should be included in, and the claims clerkexcluded from, the unit sought. As for the regularpart-timehelpersandwarehousemen,we shallinclude them in the unit since they perform the samework under the same conditions as their full-timecounterparts.Accordingly,we find that the following unit isappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All drivers, warehousemen, mechanics, storageclerks, and regular part-time helpers and ware-housemen employed by the Employer at itsMiami, Florida, facility, excluding the claimsclerks, all office clerical employees,managerialemployees, confidential employees, radial drivers,guards and supervisors as defined in the Act.[Direction of Election andExcelsiorfootnote 23omitted from publication.]MEMBERKENNEDY,concurring:IagreewithChairman Miller and Member Jenkinsto the extent that we are constitutionally foreclosedfrom issuing a certification to a labor organizationwhich discriminates on the basis of race,24 alienage,25or national origin.26 Since I am not in completeagreement with them as to the constitutional princi-ples involved,Ihave elected to set forth my views ina separate opinion.Whenever issues pertaining to discriminatorypractices of labor organizations are raised before thisBoard, we must cope with two Federal policies whichare, to some extent,inconsistent.On the one hand,we were created by Congress for the primary purposeof implementing the policies of the National LaborRelationsAct.One ofthose stated policies is toprotect for workers their"full freedom of association,self-organization,and designation of representativesof their own choosing...."27 In implementing thispolicy,we have established election proceduresdesigned to expeditiously certify as exclusive bar-gaining representatives those labor organizationsselected by the employees to represent them.On the other hand,we are also an instrumentalityof the Federal Government,and as such areprecluded by the Constitution from directly orindirectly sanctioning the private exercise of discrim-ination.Bollingv.Sharpe,347 U.S.497,499-500(1954). In my view,the issuance of a certification to alabor organizationwhich excludes persons frommembership on the basis of race,alienage,ornational origin would constitute such an impermissi-ble sanction.It follows, therefore,that if this Board isgoing to continue to perform its statutory responsi-bilities under the Act efficiently, we must devise amethod of satisfying our constitutional responsibili-ties in a manner which will least interfere with theproceduresby which theemployees select a bargain-ing representative.In determining the proper role which the Boardshould assume in this area,itisimportant torecognize that through Title VII of the Civil RightsAct of1964, as amended in 1972, Congress hasentrusted considerableauthorityover discriminationin employment to the Equal Employment Opportuni-ty Commission.The more recent expansion of EEOCjurisdiction to include pattern and practice suitsfurther evidences a congressional desire to channelmost employment discrimination suitsto the EEOC.Such an effort,it seems to me, is desirable from botha legal and administrative standpoint.Itwouldpromote uniformity in the development of the law interms of policies,procedures,and goals, while at thesame time promoting the most economic use of24 SeeLoving v. Virginia,388 U S 1, 11 (1967),McLaughlin v Florida,Richardson,403 US 365, 372 (1971)379 U.S 184, 191-192 (1964)26Oyama v.California,332 U.S.633,644-646 (1948)25 SeeGraham Commissioner,Departmentof Public Welfare of Arizona v27National LaborRelations Act, § 1, 29U.S.C. § 151. 144DECISIONSOF NATIONAL LABORRELATIONS BOARDgovernmentalresources. Equally important, it wouldavoid subjecting charged parties to a multiplicity ofsimultaneousor successive lawsuits. In view of theseconsiderations,when allegations of discrimination bya labor organization are raised in a representationproceeding before this Board, I would restrict thescope of the Board's inquiry to those matters whichwe are constitutionally required to entertain. Forshould we ignore the existence of suchagencies asthe EEOC and fully embrace all aspects of employ-ment discrimination,itwill be impossible for us todevote adequate attention to those Federal policieswhich we were created to implement.Assuming, as I do, that the Board is required by theConstitution to examine in a representation proceed-ing allegationsthat a labor organization discrimi-nateson the basis of race, alienage, or nationalorigin,two questionsarise:(1) at what stage of ourrepresentation procedures should the allegations beexamined, and (2) what should be the scope of ourinquiry.With regard to the first question, I agreewith Chairman Miller and Member Jenkins that theallegationsmust be examined prior to certification. Iagree further with their conclusion that proceduraldelays can be minimized by deferring our inquiryuntil after an election has been held and a labororganizationinvolved has won. I do not agree withthe dissent that our inquiry can be delayed until anunfair labor practice proceeding is held underSection 10 of the Act. InNatterManufacturingCorporation,Case 21-RC-13198, this Board unani-mously authorized the procedure that the majority isadopting in thiscase.There the Board denied anemployer's attempt to litigate a union's allegeddiscriminatory practices in the preelection hearing.The Board's denial was "without prejudice to theEmployer's right to raise the issue of disqualificationof the Petitioner by motion filed with the RegionalDirector within five days of the issuance of the tallyof ballots for any election which may be conductedherein." 28 I would adhere to this procedure untilsuch time as we obtain a definitive ruling from theSupreme Court on this important issue.With regard to the second question-the scope ofthe Board's inquiry-I have already indicated that itshouldbe no broader than is constitutionallyrequired. I believe the Board must entertain allega-28TheBoard has issued similar rulings in a number of other casesincludingAlden Press,13-RC-13026;Gero Enterprises d/b/a Jones MiamiBeach Express,12-RC-4302;SouthernService Co.,15-RC-5099;Holiday/nn-Evansville,25-RC-5544;AutomationSupply&Engineering,28-RC-2627;Reporter Publishing,20-RC-11441.29 In view of the SupremeCourt's recentdecision inKahn v.Shevin,Attorney General of Florida, et at,No. 73-78, April 24, 1974, where sex wasnot found to be an inherently suspect classificationrequiring strictjudicialscrutiny,and since the 27th amendment to the Constitutionhas yet to beadopted,Ido not regard precertification allegations based on sexdiscrimination as a constitutional issue.However,it ismy belief thattions that a labor organization excludes persons frommembership on the basis of race, alienage, ornational origin.29 If upona prima facieshowing ofsuch an exclusion, the labor organization candemonstrate that its recruitment or admission poli-cies are nondiscriminatory then there appears to beno constitutional impediment to its certification.Iwould not undertake a precertification inquirywith respect to a potential breach of a union's duty offair representation.Unlike my colleagues, I do notconsider the duty of fair representation to be aconstitutional obligation.Rather, I view it as anobligation imposed by statute as a corollary to alabor organization's being granted exclusive bargain-ing representative status.The U.S. Supreme Court first discussed the duty offair representation inSteele v. Louisville & NashvilleRailroad Co., et al.,323 U.S. 192 (1944). In thatdecision, the Court clearly indicated that the originof the duty of fair representation was statutory ratherthan constitutional.30The Court noted that astatutorily certified or recognized labor organizationwas vested with exclusive authority to represent unitemployees. In view of this statutory grant ofexclusive authority, the Court determined, therearose a corresponding duty to fairly and impartiallyrepresent each employee in the unit. In the words ofthe Court:The fair interpretation of the statutory language isthat the organization chosen to represent a craft isto representall itsmembers, the majority as wellas the minority, and it is to act for and not againstthosewhom it represents.It is aprinciple ofgeneral application that the exercise of a grantedpower to act in behalf of others involves theassumption toward them of a duty to exercise thepower in theirinterestand behalf, and that such agrant of power will not be deemed to dispensewith all duty toward those for whom it isexercisedunless soexpressed. [323 U.S. at 202.]As with the Railway Labor Act, labor organiza-tions recognized or certified under Section 9(a) of theNational Labor Relations Act become the exclusiverepresentative of unit employees. Accordingly, theythereby incur a statutory obligation to fairly repre-sent those employees.allegations of discrimination based on sexmay be raised as a breach of theduty to fairlyrepresent after a certification has issued.30 Indeed, it was themajorityfinding thatthe duty was statutory ratherthan constitutional in nature whichprompted Justice Murphyto write aconcurringopinion.Although thestatute involved inSteelewasthe Railway Labor Act, theCourt specificallynoted thesimilaritybetween the relevant provisions there-in, and the corresponding provisions of the NationalLaborRelations Act.323 U.S 200. In TheWallace Corporation,v.N.L.R.B.,323 U.S. 248,1255-256(1944), decidedon the sameday asSteele,theSteeleanalysis regarding theduty of fair representation was applied to the NationalLaborRelations Act. BEKINSMOVING & STORAGE CO.145It is also significantthat the Supreme Court hascontinually described the duty to fairly representemployees as the "statutory duty of fair representa-tion."31InFord Motor Company v. Huffman,345 U.S. 330,337 (1953), the Court stated:That the authority of bargaining representatives,however, is not absolute is recognized inSteele v.Louisville & N.R. Co.,323 U.S. 192, 198-199, inconnection with comparable provisions of theRailway Labor Act.Their statutory obligationtorepresent allmembersof an appropriate unitrequiresthem to make an honest effort to servethe interests of all of those members, withouthostility to any. [Emphasis supplied.]More recently, inVaca v. Sipes,386 U.S. 171, 177(1967), the Court discussed this statutory duty of fairrepresentation:It isnow well established that, as the exclusivebargaining representative of the employees inOwens' bargaining unit, theUnion had a statutoryduty fairly to represent all of those employees,bothin its collective bargaining with Swift, seeFordMotor Co. v. Huffman,345 U.S. 330;Syres v. OilWorkers International Union,350 U.S. 892, and inits enforcement of the resulting collective bargain-ing agreement,seeHumphrey v. Moore,375 U.S.335. The statutory duty of fair representation wasdeveloped over 20-years agoin a seriesof casesinvolving alleged racial discrimination by unionscertifiedas exclusivebargaining representativesunder the Railway Labor Act, seeSteele v.Louisville & N. R. Co.,323 U.S. 192;Tunstall v.Brotherhood of Locomotive Firemen,323 U.S. 210,and was soon extended to unions certified undertheN.L.R.A., seeFord Motor Co. v. Huffman,supra.Under this doctrine, the exclusive agent'sstatutory authority to represent all members of adesignated unit includes a statutory obligation toserve theinterestsof all members without hostilityordiscrimination toward any, to exercise itsdiscretion with complete good faith and honesty,and to avoid arbitrary conduct.Humphrey v.Moore,375U.S., at 342. [Emphasis supplied.]In my view,allegationsregarding a union's failureto honor its duty of fair representation must, of31See also,Cox,The Duty of Fair Representation,2 Vill. L.Rev. 151(1957), where Archibald Cox stated:Every union representing employees in businesses affecting com-merce is, therefore,subject toa duty of fairrepresentation, imposed by theNLRA,without regard to whether the complaining employeeshave hadthe union imposed upon them by force of the statute or havedesignatedit by voluntarymembership. [Emphasissupplied]32 42 U.S.C. 2000e,et seq.necessity, relate to actions following certification.Until a union has become the employees' exclusivebargaining representative, it is not subject to a dutyto represent them fairly. Accordingly, I would deferany examination of an alleged failure to fairlyrepresent until after a certification has issued. SeeHughes Tool Company,147 NLRB 1573.I believe the Constitution prohibits us from issuinga certification to a labor organization which hasadopted a policy of excluding employees frommembership on the basis of race, alienage, ornational origin. Accordingly, I would limit the scopeof our precertification inquiry to determining thepresence or absence of such a policy.Ido not minimize the difficulties inherent in theprocedures which the majority is adopting, but I amhopeful that we can discharge our constitutionalresponsibilities without unduly disrupting our repre-sentation procedures.MEMBERS FANNING and PENELLO, dissenting:The majority holds that the Employer may, at theobjections stage of this proceeding, file objections tothe certification of the Petitioner on the grounds thatthe Petitioner discriminates in its membership poli-cies and therefore, because it is likely to discriminatein the representation of employees in the bargainingunit on the basis of race, sex, or national origin, itmust be found incapable of, and disqualified from,representing the employees. Such objections, themajority holds, must be investigated and resolved ifthe Petitioner receives a majority of the valid ballotscast in a free and fair election and would, but for theobjection entered by the Employer, receive certifica-tion as the exclusive representative of the employeesinvolved herein.It is apparent that the majority does so because, initsview, constitutional requirements, i.e., the dueprocessclauseof the fifth amendment, certainpolicies of the Act which they do not spell out, andtheBoard's obligation to administer the Act inharmony with other Federal statutory policies,particularly the Civil Rights Act of 1964, as amend-ed,32 preclude the Board from certifying a unionwhich the Board has reason to believe will not fairlyrepresent members of minority groups.We dissent 33 We do so, even though we neitherapprove nor condone discriminatory practices on thepart of unions, because we believe that withholding33Although wedo not make any finding as towhether the Employer willbe able to provethat Petitioner practices invidious discrimination in itsrepresentationandmembership policies, we note thattheEmployerapparently contends that Petitioner discriminates in its membership policieson the basis of sex and national origin An affidavit of Petitioner's presidentdiscloses,however,that 12-1/2 percent of its members are Spanish-surnamed individuals, 12-1/2 percentare women, and 25percentare blackand itsbylaws andconstitution contain no provisions either permitting orrequiring such discrimination. 146DECISIONSOF NATIONALLABOR RELATIONS BOARDcertification in the circumstances indicated is neitherrequired by the Constitution nor permitted by theprovisions of the Act.34 Moreover, we believe thatsuch action undercuts rather than strengthens theFederalGovernment's administration of the CivilRightsAct of 1964, as amended, to eliminate the verydiscriminatory practices purportedly involved herein.Turning first to the constitutional considerationsinvolved,it isimportant to note that certification of aunionas an exclusive representative not only givesthe union the statutory right to bargain for theemployees,italsoimposes the obligation upon theunion fairly to represent all employees in thebargaining unit, those opposed to the union as wellas thosesupporting it, members of minority groupswithin the unit as well as those comprising themajority, and to do so without invidious discrimina-tion.Thisobligation is statutory andmay beconstitutional as well.35 The issuance of a certifica-tion of representative will impose upon Petitioner theresponsibility to act with respect to all members inthe bargaining unit in a manner which does notviolate their constitutional right not to "be deprivedof life, liberty, or property, without due process oflaw,"36 aresponsibility which may not attach to it initsprivate capacity as a voluntary association ofindividuals.Certification of the Petitioner as theirexclusive representativewill give members of thebargaining unit rights enforceable not only under theAct, but under the Civil Rights Act as well, and inlawsuitsarisingunder the laws of the UnitedStates.37The rights which may be enforced by minoritymembers of the bargaining unit against their exclu-sive representative include, of course, the right to berepresented fairly and without hostility or discrimi-nation.Among those rights also is the right toparticipate in the affairs of the exclusive representa-tive, including the right to be admitted to member-ship.38 These rights, it should hardly need be said,attach to employees represented by any exclusiverepresentative,whether such status was obtained34We note that this issue,perhaps one of the mostimportant ever to bedecided bythe Board,has come to the Board on a motionof the Employeronly cursorily briefed byit, and as towhich theBoard hasneither asked fornor received statements of positionsof the partiesor other interestedpersons and organizations.35Steele v. Louisville& NashvilleRailroadCo., et al.,323 U.S. 92 (1944);Tunstall v. Brotherhoodof LocomotiveFiremen & Enginemen,323 U.S. 210(1944);The Wallace Corporation v. N.L.R.B.,323 U.S. 248 (1944).36Betts v.Easley,169 P.2d 831 (Kans.S.Ct., 1946). See also James v.MarinshipCorporation,155 P.2d 329, 339 (Calif. S.Ct., 1944)."It is true...that unionswhich havebeen certifiedunder § 9 of theNLRA as collectivebargaining agents must exercisetheir statutory power,as federal instrumentalities,subject tothe First and FifthAmendments andother relevant parts of theUnited States Constitution."Linscott v.MillerFalls Company,316 F.Supp. 1369, 1370 (D.C.Mass. (1970)), affd. 440 F.2d14(C.A. 1, 1971).31 See cases cited in fns.35 and 36. See alsoFord Motor Company v.Huffman,345 U.S. 330 (1953);Syres v. Oil WorkersInternationalUnion,through voluntary recognition or by means of aBoard certification. In these circumstances, we canfindnomerit to the Employer's constitutionalargument in this case, an argument apparentlyaccepted by the majority, that certification of aunion which, to put the hard case, denies member-ship to members of minority groups, because of thecolor of their skin, their sex, or national origin, placesthe Board in the position of aiding and abetting theunion'sdiscriminatorypolicies.The conclusionseemsto us to be quite the other way around. Bycertifying Petitioner if it wins a valid Board election,the Board, other Federalagencies,and the minoritygroups within the bargaining unit are placed in aposition where they can act constructively to elimi-nate the discriminatory policies which the majority'scontemplated action would leave wholly untouched,except in the unlikely event the Employer voluntarilyrecognizes theUnion whose certification it is sovigorously opposing.We are at a loss to understand our colleagues'denigration of the substantiality of these rights andtheopportunities afforded employees to invokegovernmental assistancein eliminatingevils flowingfrom racial and other invidious discriminatorypractices on the part of unions. This Board hasrecently found that an exclusive representativeviolated Section 8(b)(1)(A) by segregating its mem-bers into separate locals, one for male members andone for female members, and by restricting theprocessing of grievances to the local in which theemployee was eligible for membership.39 We heldthat segregation of membership on the basis of sexeffectively denied employees a voice in the resolutionofmatters affecting working conditions. This denialof the right of full participation in the affairs of therepresentativewas found to restrain and coerceemployees in the exercise of Section 7 rights.Obviously, though the case involved segregatedlocals affording some form of membership participa-tion, it applies to total exclusion from membershipon such grounds.Local No.23, 350 U.S. 892 (1955);Humphrey v. Moore,375 U.S. 335 (1964);Vaca v. Sipes,386 U.S. 171 (1967).38Betts v.Easley, supra;see alsoJamesv.Marinship Corporation, supra.See also theCivilRightsAct of1964, as amended.It is not at allinconceivable that membersof a minoritygroup might vote for representa-tion by a unionwhich discriminates in its membershippolicies withrespecttomembersof that groupas a first andnecessarystep in reforming thepractices of that union so as to obtain representationby a strong andeffective union.In any event,we have nopetition bymembers of theminority groups,whose constitutional rights are allegedly endangered,seeking to have the Petitioner disqualified;we have here,as we will have inall the cases our colleagues invite,only the requestof an employerseekingto invoke whatever means arehandy to avoidhaving to deal with itsemployeescollectivelyrather thanindividually.39Local No. 106, GlassBottle Blowers Association,AFL-CIO (Owens-Illinois,Inc.),210 NLRB No. 131 (MemberPenello concurringspecially andMember Kennedy dissenting in part). BEKINS MOVING & STORAGE CO.147One may, we suppose, have differing views aboutthe reasonablenessof that construction of the statute,and, indeed, two members of the Board disagreedwith the finding that the maintenance of segregatedlocals on the basis of sex by itself violated the Act.However, if that decision is as sound in law as inpolicy, it demonstrates that the Act affords suitablemachinery, economically and administratively avail-able to employees who are victims of the discrimina-tory practices which all of us abhor, to eliminatediscriminatory membership policies of unions claim-ing the status of exclusive representative under theAct. For a charge filed against such representative,whether newly certified or not, will bring the wholemachinery of this Agency to bear on establishing theexistenceof the invidious discrimination and indevising effective affirmative remedial action toeliminate the offending practices. It will do so,moreover, at the behest of the victims of thediscriminationwhose rights have been infringedupon and who are seeking to exercise those rights,not upon the behest of some employer seeking todelay or avoid the day he must deal with hisemployees collectively rather than individually. In averyreal sense, therefore, the certification of a unionas an exclusiverepresentative operates to create thenecessary condition for permitting the sanction oflaw and government to run against the offendingpractices.The fact that this process is normally invoked byan individual filing charges with the Board is noreason tominimizeits effectiveness from an adminis-trative or constitutional standpoint. Both Congressand courts have recognized the paramount impor-tanceof individual action in this area of the law byauthorizing and encouraging individuals to initiateand maintain actions involving discriminatory unionmembership and representational policies, both inTitleVII cases and in fair representation cases.40In short, we reject the argument that Board action40As the Supreme Court noted inAlexander v Gardner-Denver Co,415U.S 36, (1974) "In addition to reposing ultimate authority in federalcourts,Congress gave private individuals a significant role in theenforcement process of Title VII Individual grievants usually initiate theCommission's investigatory and conciliatory procedures And although the1972 amendment to Title VII empowers the Commission to bring its ownactions, the private right of action remains an essential means of obtainingjudicial enforcementof Title VII 42 U S C § 2000e-5(f)(1) In such cases,the private litigant not only redresses his own injury but also vindicates theimportant congressional policy against discriminatory practices"InVaca vSipes, supra,the Supreme Court held that the fact that a union's breach ofthe duty of fair representation may be an unfair labor practice under Sec8(b) of the Act does not preclude employees from maintaining court actionsand courts from devising appropriate remedies to eliminate the discrimina-torypracticesThe right of individual action and the existence of amultiplicity of forums available to the individual for vindication of hisconstitutional rights not only gives greater opportunities for actions that canbe tailored to elimination of the offending practices without sacrificing thebenefits accruing to the individual and the public from the establishmentand preservation of the collective-bargaining relationship, it demonstratesbeyond reasonable doubt that the certification of a labor organization as anwhichwilloperate to clothe Petitioner with astatutory (and possibly constitutional) responsibility,vis-a-vis the employees it represents, somehow and insomeway contravenes the due process clause of thefifth amendment.Turning next to a consideration of the policies ofthe Act, we believe the withholding of a certificationfrom a union which has won a fairly conducted validelection is beyond the power of the Board. It is nowwell established that, in establishing the representa-tion case procedures, Congress intentionally deniedthe right of court review of such proceedings, exceptwhere an unfair labor practice order is dependentupon facts certified as a result of a proceedingconducted under Section 9(c).41 The evident purposebehind this decision was to provide for the speedyresolutionof questions concerning representationand the selection of bargaining representatives. Tothat end Congress in Section 9(c)(1) directed that"[w]henever a petition has been filed, in accordancewith such regulations as may be prescribed by theBoard . . . the Boardshallinvestigate such petitionand if it has reasonable cause to believe that aquestion concerning representation affecting com-merce existsshallprovide for an appropriate hear-ing. . . . If the Board finds upon the record of suchhearing that such a question of representation exists,itshalldirect an election by secret ballot andshallcertify the results thereof." (Emphasis supplied.) Thislanguage is language of requirement. Absent unfair-ness in the election itself, the section commands theBoard to issue a certification of representative to thewinning labor organization.42 Our colleagues appar-ently are willing to follow the statutory commandinsofar as directing and conducting the election isconcerned, but they balk at honoring the mandate ofthe employees and certifying the Petitioner should itwin but then be found to be "disqualified."43But the language "shall certify"is asmandatory as"shall investigate" and "shall direct an election,"exclusive representativeof employees rather thansanctioning the offendingpractices imposes upon the labor organization the duty ofrefraining fromengagingin such practices.41 See Secs9(d) and 10(e) and (f)A F of L v. N L R B,308 U S 401(1940)42Miami NewspaperPrinting Pressmen'sUnion Local 46 v McCulloch,322 F.2d 993 (1963).43Our colleagues find that the Petitioner is a labor organization withinthemeaningof the Actnotwithstandingitmay be deemed to be"disqualified"from receiving certification,as indeedthey must.If it werefound not to be a "labororganization"the provisions of Sec 8(b) could notbe appliedto it.Nor do ourcolleaguesrule that thePetitioner'spossibledisqualification,ifproven,justifies a refusal to place iton the ballot,although that would seemto be a normal and logical means of handling theissue.Of course,Sec 9(c)(2) requiressome disqualification flowing from anorder issued in accordance withthe provisions of Sec 10(c).Our colleaguesalso find thatPetitioner's petition presents a questionconcerningrepresent-ation without regard to whetherPetitioner engages in invidious discrimina-tion so asto "disqualify"it from receiving certification,for they direct anelection. They can hardly deny the validityof the election if Petitioner winsbut does notreceive certification,for else the Petitionercould picket the(Continued) 148DECISIONSOF NATIONALLABOR RELATIONS BOARDand, if the Petitioner wins this election, the Board isrequired to certify it as the exclusive representative ofthe employees in the appropriate unit. Nor is thereany reason why this should not be so. To dootherwise is todeny employees the right guaranteedthem by Section 7 of the Act to bargain collectivelythrough representatives of their own choosing. Anydefects in the certification which may flow from thePetitioner'sallegedlydiscriminatorymembershippolicies aresubject to review in proceedings whichmay arise under Section 10 of the Act.44 Delayingreviewof the certification until suchtimeiswhollyconsonant with the statutory scheme and with dueprocess.45Inaddition, should the Petitioner berecognizedby the Employer pursuant to the certifica-tion, and should it then fail fairly to represent theemployees, the certification would itself be subject torevocation upon proof of such dereliction rather thanbeingwithheld upona merepresumption that thePetitioner will fail to discharge its obligations.46 Norare employers required to submit to a certifiedunion's demands that they institute or agree todiscriminatory employment conditions. Indeed, justas employers can be compelled to bargain about theelimination of existingdiscriminatory customs andpractices,47 we take it they would not violate Section8(a)(5) of the Act inrefusingto bargain over uniondemands that they continue or institute discriminato-ry practices.48 Of course, it must be recognized thatemployers may not be quick to perceive advantage tothemselvesin resistingsuch demands, but the point isthat, insofar as a union's discriminatory membershipand representational policies may affect interests andrights of employers, they have the meansto resisttheir imposition upon them and to bring about theirelimination.Moreover, since employees can also filecharges with the Board,49 as wellas invoke otherlaws to eliminate the offending practices and policies,there is simply no justification for devising aprocedure by which employers opposed to dealingwith their employees collectively can delay andforestall the establishment of the collective-bargain-ing relationship. In short,consistentwith the statuto-ry scheme,50 we would deny the Employer'smotionsin their entirety and leave such questions as they mayraise,with respect to the Petitioner's willingness orcapacity fairly to represent all employees in thebargainingunit, to be resolved in other proceedingsunder the Act.We recognize, of course, that "... The Board hasnot been commissioned to effectuate the policies ofthe . . . Actso single-mindedly that it may whollyignore other and equally important Congressionalobjectives.51Obviously, if Board certification of aunion whichengages indiscrimination on the basisof race, sex, or national origin in its representation ofbargaining unit employees were to frustrate theadministration of the Civil Rights Act of 1964, asEmployer without violating Sec 8(bx7XB) of theAct If,insuchcircumstances,an 8(bx7)(C)charge were filed,the Petitioner could force anexpedited election by filing another petition,and our colleagues would beback wheretheystarted.Needless to say, such an endless round of election,refusal to certify,picketing,election,etc.,does not comport with theprovisions of either Sec. 9(c) or Sec. 8(b)(7). But if the election is a validelection,if the Petitioner wins but is denied certification,the employeeswhom our colleagues would protect from the evils of representation by aunion practicing discrimination(which,in any event, theyhave selected,possiblyeven with the hope and expectation of reforming its practices) willbe denied the right to have another electionfor I year.It can be seen thatthemajoritycannot accomplish their purpose except at the expense ofdistorting one or another of the provisions of Sec. 9 of the Act.44Unions cannot routinely seek review of decisions withholdingcertifications.To obtainreview they must institute an action in the districtcourts and must persuade the court that the Board has acted in violation ofexpress statutory commands or prohibitionsLeedom v Kyne,358 U S 184(1958);MiamiNewspaper Union Local 46 v. McCulloch, supra.45A.F. of L v. N.LR B., supra.49The majoritytreats the withholding of a certification as similar to therevocation of a certificationThe twoactions arecompletelydifferent. Thepower to revoke a certification stems from the Board's power to policecertifications issued in consequenceof statutorycommandsThe existenceof the power serves to encourage the certified union to discharge itsstatutoryresponsibilities,and thus serves to preserve and foster theinstitution of collective bargaining.The certificationcan be revoked onlyafterproofthat the certified union has in fact failed to discharge itsobligationfairlyto represent all employees. Withholding of a certification,on theotherhand,can never rest on more than a presumption that theunion will notfairlyrepresent the employees whom it seeks to represent, apresumption based,moreover,on circumstances existing as of a time whenthe union could not have violateda dutyof fair representation as to thoseemployees because it had not yet been selected as their representative.Contrastthiswith the treatment given to alleged employer discriminationion the basis of sex inJubileeManufacturing Company,202 NLRB 272(Member Fanning concurring specially and Member Jenkins dissenting)Therethe complaint was dismissedby the majoritybecause there was noshowingof anydirect relationship between the alleged discrimination andtheBoard's"traditionaland primaryfunctions of fostering collectivebargaining, protecting employees'right to act concertedly,and conductingelections in which the employees have an opportunity to cast their ballotsfororagainst a union in an atmosphereconduciveto the sober andinformedexercise of the franchise."In concurring,Member Fanning statedhe would require a showing of actual discrimination among the employeesin the unitinvolved This is, we believe, the properway tohandle this issue.47Farmers' Cooperative Compress,169 NLRB 290,enfd.416 F.2d 1126(C.A.D.C.,1969)48Theycould also file 8(b)(3) charges against the union.Of course, suchaction,though it would bring about the elimination of the union's actionsseeking to involve the employers in the offending practices,wouldpreservethe collective-bargaining relationship.49Owens-Illinois, supra50Assuming,arguendo,that there is merit in our colleagues' position thatthe Board cannot issue a certification to a union that discriminates in itsmembership and representational policies, we submit that the question ofthe union's qualification to act as a representativeshould belitigated beforethe direction of election.Obviously,the union's qualification to receivecertification is a matter of importance to the employees in choosing betweencompeting labor organizations in a Board election and the Board's action inholding the election will necessarily be perceived as a rulingthat the Unionisqualified.Moreover,if the act of certification places the sanction ofgovernment upon the offending discriminatory practices, so does makinggovernmental machinery available to the offending union.Indeed,a unionwhich wins such an election,but is denied certification,may nevertheless beable because of thesolidarityand strength thus demonstrated to force theemployer to recognize it without a certificationTheseconsiderations andthose set forth in In.43 of thisopinion makeitapparentthat the issuecannot beconfinedsimplyto those cases in which the offending union winsthe election.SiSouthernSteamship Company v. N.LR.B.,316 US 31, 47 (1942) BEKINS MOVING& STORAGE CO.149amended, there might, even in the absence ofconstitutional requirements, be room for such anaccomodation of the policies of the two statutes asour colleagues attempt herein. But that is not thecase.That act makes it an "unlawful employmentpractice" for a labor organization to exclude or expelfrom its membership or to otherwise discriminateagainst any individual, or to segregate or classify itsmembership on the basis of race, color, sex, religion,or national origin, or to cause or attempt to cause anemployer to discriminate against an employee.52 Itdefines a labor organization as one "engaged in anindustry affecting commerce,"53 and provides that alabor organization certified by the Board as anexclusive bargaining representative, without more, issuch a labor organization.54 Obviously, certificationby the Board of a union which engages in practicesprohibited by the Civil Rights Act does not preventor in any way frustrate the effectuation of thepoliciesof that act. Indeed, inasmuch as Boardcertificationmay, in some cases, be the sole criterionwhich subjects the union to the provisions of that act,withholding of certification may actually frustrateadministration of the Civil Rights Act. In any event,it isplain that, in enacting the Civil Rights Act,Congress sought to eliminate not only those unlawfulemployment practices committed by employers andunions acting individually, but also those resultingfrom collective bargaining by employers and unions.Congress did not, in reaching out against suchpractices, seek to eliminate the institution of collec-tive bargaining. Rather it made certain employmentpractices unlawful, thus preserving and strengtheningthe institution. Our colleagues would throw out thebaby with the bath. Just as the Board has beenadmonished against single-minded administration ofthe Act which ignores other and equally importantcongressional objectives, it has been admonishedagainst enforcing policies given to others to adminis-ter in the guise of enforcing the provisions of theAct.555242 U.S.C 2000e (2)55Local 1976, United Brotherhood of Carpenters and Joiners of America,5342 U S.C.2000e(d)AFL [Sand Door & Plywood Co) v N L R.B,357 U S 93, 108-111 (1958)5442 U S C 2000e (e)(i)